              Case 20-51358-grs                          Doc 57      Filed 01/18/21 Entered 01/18/21 16:23:39                        Desc Main
                                                                     Document      Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Dennis G Winstead
                              First Name            Middle Name            Last Name
 Debtor 2            Mary L Winstead
 (Spouse, if filing) First Name       Middle Name          Last Name
 United States Bankruptcy Court for the         EASTERN DISTRICT OF KENTUCKY                                           Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 20-51358                                                                                 have been changed.
 (If known)




Local Form 3015-1(a)
Second Amended Chapter 13 Plan                                                                                                                           12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do
                           not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in a             Included                   Not Included
              partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $1,730.00 per Month for 4 months
               $2,750.00 per Month for 8 months
               $2,850.00 per Month for the remainder of the life of the plan

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments
              to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:

                          Debtor(s) will make payments pursuant to a payroll deduction order.
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment):



Local Form 3015-1(a)                                                           Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-51358-grs                           Doc 57      Filed 01/18/21 Entered 01/18/21 16:23:39                         Desc Main
                                                                     Document      Page 2 of 7
 Debtor                Dennis G Winstead                                                          Case number        20-51358
                       Mary L Winstead


2.3 Income tax refunds.
         Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
                          and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $166,680.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

          Check one.
                    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                    The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                    required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
                    the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                    disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
                    proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to
                    the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
                    controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
                    ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
                    collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the
                    debtor(s).
 Name of Creditor Collateral                         Current installment Amount of                   Interest rate      Monthly payment Estimated
                                                     payment                   arrearage (if any) on arrearage on arrearage                   total
                                                     (including escrow)                              (if applicable)                          payments by
                                                                                                                                              trustee
                        100 Wayside
                        Glen
                        Georgetown, KY
 Freedom                40324 Scott                                            Prepetition:
 Mortgage               County                                $912.00             $25,100.92              0.00%                 $627.52         $25,100.92
                                                     Disbursed by:
                                                         Trustee
                                                         Debtor(s)
                        2013 Harley
 Harley                 Davidson
 Davidson               Sportster 31,000                                       Prepetition:
 Financial              miles                                 $250.00                     $0.00           0.00%                    $0.00              $0.00
                                                     Disbursed by:
                                                         Trustee
                                                         Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.


Local Form 3015-1(a)                                                          Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 20-51358-grs                           Doc 57          Filed 01/18/21 Entered 01/18/21 16:23:39                       Desc Main
                                                                         Document      Page 3 of 7
 Debtor                Dennis G Winstead                                                                Case number      20-51358
                       Mary L Winstead

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed
                          in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed
                          claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
                          this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated
                          in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s
                          total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of             Estimated        Collateral                     Value of        Amount of        Amount of          Interest     Monthly    Estimated
 creditor            amount of                                       collateral      claims senior to secured claim      rate*        payment to total of
                     creditor's total                                                creditor's claim                                 creditor   monthly
                     claim                                                                                                                       payments
                                      100
                                      Wayside
                                      Glen
                                      Georgetow
 Park                                 n, KY
 Communi                              40324
 ty Credit            $18,597.8       Scott                                             $153,866.0                                                        $18,597.8
 Union                4               County                         $174,000.00                 0       $18,597.84       0.00%         $464.95                   4

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be paid
with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the plan

 3.3         Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                        The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
                              for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the
                          trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of
                          claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the
                          absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                   Collateral                             Amount of claim           Interest rate*   Monthly plan     Estimated total payments
                                                                                                                      payment          by trustee
 Credit Acceptance                  2016 Ford F 150
 Corp.                              71,000 miles                           $27,197.59                      6.25%            $674.73                     $26,989.06
                                                                                                                      Disbursed by:
                                                                                                                         Trustee
                                                                                                                         Debtor(s)


Local Form 3015-1(a)                                                                Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 20-51358-grs                           Doc 57        Filed 01/18/21 Entered 01/18/21 16:23:39                            Desc Main
                                                                       Document      Page 4 of 7
 Debtor                Dennis G Winstead                                                                Case number        20-51358
                       Mary L Winstead

 Name of Creditor                   Collateral                           Amount of claim             Interest rate*    Monthly plan     Estimated total payments
                                                                                                                       payment          by trustee
 Credit Acceptance                  2016 Ford Mustang
 Corp.                              61,000 miles                         $26,009.88                        6.25%             $657.05                       $26,281.83
                                                                                                                       Disbursed by:
                                                                                                                          Trustee
                                                                                                                          Debtor(s)

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                     The remainder of this section will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order
                          confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part
                          5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured
                          claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the
                          information separately for each lien.

 Information regarding judicial                     Calculation of lien avoidance                                              Treatment of remaining secured
 lien or security interest                                                                                                     claim
                               a. Amount of lien                                                 $16,126.00                    Amount of secured claim after
 Name of Creditor                                                                                                              avoidance (line a minus line f)
 University of Kentucky Credit b. Amount of all other liens                                      $172,463.84
 Union
                               c. Value of claimed exemptions                                    $20,134.00
 Collateral                    d. Total of adding lines a, b, and c                              $208,723.84                   Interest rate (if applicable)
 100 Wayside Glen                                                                                                                                  %
 Georgetown, KY 40324 Scott
 County

 Lien identification (such as                       e. Value of debtor's interest in property    -$174,000.00
 judgment date, date of lien
 recording, book and page number)
 Judgment Lien                                                                                                                 Monthly plan payment on
                                                                                                                               secured claim
                                                    f. Subtract line e from line d.              $34,723.84

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                           Estimated total payments on
                                                                                                                               secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

Insert additional claims as needed.

 3.5         Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


Local Form 3015-1(a)                                                                  Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 20-51358-grs                           Doc 57      Filed 01/18/21 Entered 01/18/21 16:23:39                         Desc Main
                                                                     Document      Page 5 of 7
 Debtor                Dennis G Winstead                                                          Case number        20-51358
                       Mary L Winstead

3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan
             on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the value of
             the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime
             Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax
             claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall
             be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.10% of plan payments; and
             during the plan term, they are estimated to total $11,834.28.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:
                           a.    Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $3,500.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of $3,500.00 to be
                           paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule
                           2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested by
                           separate application.

             OR

                           b.      An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $4,103.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                    % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00 Regardless
                  of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.



Local Form 3015-1(a)                                                          Chapter 13 Plan                                                    Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 20-51358-grs                           Doc 57      Filed 01/18/21 Entered 01/18/21 16:23:39               Desc Main
                                                                     Document      Page 6 of 7
 Debtor                Dennis G Winstead                                                           Case number   20-51358
                       Mary L Winstead

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
             and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
           upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 (1) Debtor intends to be a 100% plan to unsecured creditors.
 (2) Debtors are requesting to pay direct as Debtor #2 income not sufficient to pay plan payment by wage assignment
        and Debtor #1 is a 1099 worker not subject to wage withholdings
 (3) Debtors have a step up in plan at month 5 to reflect Debtor #1's new employment
 (4) Debtors have another step up in plan at month 13 when Rent-a-Center Lease payment is paid.

 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Dennis G Winstead                                               X             /s/ Mary L Winstead
     Dennis G Winstead                                                               Mary L Winstead
     Signature of Debtor 1                                                           Signature of Debtor 2

        Executed on           January 18, 2021                                       Executed on      January 18, 2021

 X      /s/ Robert A. Cooley                                                  Date     January 18, 2021
        Robert A. Cooley
        1412 Frederica Street
        Owensboro, KY 42301
        859-488-1545
        rcooley@cooleyoffill.com
        Signature and Address of Attorney for Debtor(s)



Local Form 3015-1(a)                                                         Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
              Case 20-51358-grs                             Doc 57               Filed 01/18/21 Entered 01/18/21 16:23:39                                              Desc Main
                                                                                 Document      Page 7 of 7
 Debtor                 Dennis G Winstead                                                                                        Case number                20-51358
                        Mary L Winstead

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                  $25,100.92

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                          $18,597.84

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                     $53,270.89

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                                $0.00
 e.     Fees and priority claims (Part 4 total):                                                                                                                                      $19,437.28
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                                    $40,984.00

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                         $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                                    $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                            $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                              +                             $3,500.00


 Total of lines a through j....................................................................................................................................                     $160,890.93




Local Form 3015-1(a)                                                                                 Chapter 13 Plan                                                             Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
